 

 Exhibit 10.80

 

LEASE RELATING TO VISION CENTRE, SAWSTON, CAMBRIDGE

 

Dated: 14 December 2018

 

Between

 

ARACARIS CAPITAL LIMITED

 

and

 

ARACARIS LIMITED

 

CMS Cameron McKenna Nabarro Olswang LLP
Cannon Place
78 Cannon Street
London EC4N 6AF
T +44 20 7367 3000
F +44 20 7367 2000
cms.law

 

 

 

 

TABLE OF CONTENTS

 

1. Definitions 1 2. Interpretation 6 3. Grant and Term 7 4. Rights Granted 8 5.
Exceptions and Reservations 9 6. Third Party Rights over the Premises 10 7.
Payment of Rents 10 8. Rent review 11 9. Other Financial Matters 16 10.
Insurance 17 11. Service Charge 20 12. State and Condition of the Premises 23
13. Use of the Premises 25 14. Dealings 26 15. Legal Requirements and
Regulations 27 16. Landlord’s Covenant for Quiet Enjoyment 29 17. Forfeiture 29
18. Miscellaneous 31

 

 

 

 

LEASE

 

DATE               14 December 2018

 

PARTIES

 

(1)ARACARIS CAPITAL LIMITED (incorporated and registered in England and Wales
under company registration number 09103328), the registered office of which is
at Suite 1, 3rd Floor 11-12 St. James’s Square, London, United Kingdom SW1Y 4LB
(the “Landlord”); and

 

(2)ARACARIS LIMITED (incorporated and registered in England and Wales under
company registration number 09103355), the registered office of which is at
Suite 1, 3rd Floor, 11-12 St. James’s Square, London, United Kingdom SW 4LB (the
“Tenant”).

 

IT IS AGREED AS FOLLOWS:

 

1.            DEFINITIONS

 

The following definitions apply in this Lease:

 

“Acceptable Alternative Premises” means an area:

 

(a)At least as large an area as the Blue Area;

 

(b)Having Satisfactory Planning Permission;

 

(c)Being no further than 200 metres from the centre of the Building;

 

(d)Would not result in any greater cost to the Tenant than the costs incurred in
respect of any Surface Parking Spaces on the Blue Area;

 

(e)Which satisfies the Tenant acting reasonably with regard to all requisite
safety requirements;

 

(f)Where (if the area in question is to be on the other side of the railway
tracks from the Premises) there is in place (constructed at the Landlord’s sole
cost) a suitable, appropriate and acceptable pedestrian footbridge over the
railway;

 

“Blue Area” means the area edged in blue on the Lease Map;

 

“Building” means the Vision Centre on the Premises;

 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

“Car Parking” means Surface Parking Spaces for vehicles;

 

“EPB Regulations” means the Energy Performance of Buildings (England and Wales)
Regulations 2012;

 

“EPC” means both an energy performance certificate and a recommendation report
(as each term is defined in The Energy Performance of Buildings (England and
Wales) Regulations 2012);

 

“Estate” means the Sawston Site being all that land and buildings registered
under title number CB219591 and all Service Media on, over or under such land
(excluding in both cases, any Drip Service Media which are not owned by the
Landlord);

 

 1 

 

 

“Estate Road” means the roadway on the Estate shown coloured brown on the Lease
Map appended to this Lease;

 

“First RPI Review Date” means 14 December 2023;

 

“Group” means a group of companies within the meaning of section 42 of the
Landlord and Tenant Act 1954;

 

“Initial Service Charge” means thirty five thousand pounds (£35,000) per annum;

 

“Insured Risks” means:

 

(a)fire, explosion, lightning, earthquake, flood, storm, bursting or overflowing
of water tanks, pipes or other water or heating apparatus, impact, terrorism,
aircraft (other than hostile aircraft) and things dropped from such aircraft,
riot, civil commotion and malicious damage; and

 

(b)such other risks as the Tenant may from time to time insure against acting
reasonably;

 

“Insurance Rent” means the fair and reasonable cost to the Landlord (including
any insurance premium tax) of insuring:

 

(a)the Premises against the Insured Risks for its full reinstatement costs,
including the costs of demolition and site clearance, temporary works,
compliance with local authority requirements in connection with any works of
repair or reinstatement, architects’ surveyors’ and other professional fees and
other incidental expenses and in each case with due allowance for inflation;

 

(b)any Special Fittings (if the Landlord is required by the Tenant to obtain
such insurance following the service of a Special Fittings Insurance Notice);

 

(c)against loss of Rent for a period of three years; and

 

(d)against public liability of the Landlord in connection with any matter
relating to the Estate, its occupation or use;

 

“Interest Rate” means the rate of three per cent above the base lending rate
from time to time of Lloyds Bank plc, or if that rate is no longer published
then three per cent above the rate of interest which the Landlord reasonably
considers to be most closely comparable to minimum lending rates generally
applicable in the United Kingdom from time to time;

 

“Landlord” means the first party to this Lease and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
this Lease;

 

“Landlord’s Energy Management Costs” means the fair and reasonable proportion of
the costs of the Landlord of:

 

(a)acquiring allowances of any nature and paying all present and future taxes,
duties, or assessments of any nature relating to the supply or consumption of
energy, or relating to emissions consequential upon that supply or consumption
(and whether those emissions are direct or indirect);

 

(b)monitoring the supply and consumption of energy and such emissions; and

 

(c)gathering and processing information relating to the supply and consumption
of energy and to such emissions;

 

and in this definition “Landlord” means the group of undertakings of which the
Landlord is a Se member for the purposes of such allowances or taxes;

 

 2 

 

 

“Landlord’s Surveyor” means a chartered surveyor appointed by the Landlord, who
may be an individual, or a firm or company of chartered surveyors, or an
employee of the Landlord or a company which is in the same Group as the
Landlord;

 

“this Lease” means this lease as varied or supplemented by any document which is
supplemental to this lease;

 

“Lease Map” means the plan appended to this Lease showing the areas to which
this Lease relates;

 

“Lettable Unit” means any part of the Estate (other than the Premises) which is
let or is intended for letting on the basis of a lease similar in nature to this
Lease;

 

“lVIHRA” means the Medicines and Healthcare Product Regulatory Agency;

 

“OMR Review Date” means ) 14 December 2028;

 

“Onerous Condition” means a condition subject to which a planning permission or
other approval is issued or a provision in a planning agreement (or a
combination of a number of them) which either is or contains a condition,
obligation or restriction which has or would have material adverse effects,
including without limitation:

 

(i)making the planning permission personal either to one person, a number of
persons or a specified class or specified classes of persons; or

 

(ii)making the planning permission relating to Car Parking temporary or limited
with respect to usage or respect to times of the day, week or year; or

 

(iii)requiring the acquisition of rights or consents or agreements from third
parties or the use of land or the carrying out of works outside the Premises
unless available without unreasonable cost and delay; or

 

(iv)requiring payment of any sums,

 

and “Onerous Conditions” shall be construed accordingly;

 

“Permitted Use” means any uses within Classes Bl, B2 and/or B8 of the Town and
Country Planning (Use Classes) Order 1987 (as at the date of this Lease),
including (without limitation) ancillary surface parking and external plant
associated with use of the Premises and any other use consented by the Landlord
(such consent not to be unreasonably withheld or delayed) from time to time;

 

“Planning Permission” means

 

(a)any existing planning permissions granted by South Cambridgeshire District
Council including permissions dated 16 December 2014 (reference S/2091/14/FL)
and dated 3 September 2015 (reference S/0680/15/FL) or other relevant approvals
or authorisations relating to or benefitting the Premises; and

 

(b)a Satisfactory Planning Permission;

 

“Premises” means the Red Area and the Blue Area on the Lease Map, including
without limitation:

 

(a)buildings and Car Parking from time to time thereon;

 

(b)Special Fittings;

 

 3 

 

 

(c)Service Media within and from time to time exclusively serving those premises
and which are owned by the Landlord;

 

but excluding any Service Media within such premises but which do not serve such
premises exclusively, or which are not owned by the Landlord;

 

“Red Area” means the area edged in red on the Lease Map;

 

“Rent” means five hundred thousand pounds (£500,000) per annum as reviewed under
this Lease;

 

“Rent Commencement Date” means 14 December 2019;

 

“Risk Period” the period of three years starting on the date of the relevant
damage or destruction;

 

“RPI Review Date” means the First RPI Review Date and the Second RPI Review
Date;

 

“Satisfactory Planning Permission” means a planning permission (for Car Parking
or otherwise) which does not contain any Onerous Conditions;

 

“Satisfactory Parking Permission” means one or more Satisfactory Planning
Permissions for Car Parking which taken together provides parking for a total of
not less than six hundred (600) vehicles;

 

“Satisfactory Parking Permission Date”: means the date nine months after:

 

(a)the date that there is a Satisfactory Parking Permission providing for not
less 600 vehicles;

 

(b)the date that the Tenant confirms that the Planning Permission is a
Satisfactory Parking Permission; and

 

(c)such Satisfactory Parking Permission is effective;

 

“Second RPI Review Date” means 14 December 2033;

 

“Service Charge” means the lesser of a fair and reasonable proportion of the
total cost of the Landlord’s Expenses (as defined in clause 11.1) and the
Service Charge Cap in relation to the relevant Service Charge Year;

 

“Service Charge Balance” means the shortfall, if any, between the Service Charge
Estimate and the Service Charge;

 

“Service Charge Cap” means:

 

(a)from and including the commencement of the Term until but excluding the
fourth anniversary of the commencement of the Term: the Initial Service Charge
in any Service Charge Year;

 

(b)from and including the fourth anniversary of the commencement of the Term
until but excluding the eleventh anniversary of the commencement of the Term:
forty three thousand pounds (£43,000) in any Service Charge Year; and

 

(c)from and including the eleventh anniversary of the commencement of the Term
for the remainder of the Term: eighty six thousand pounds (£86,000) in any
Service Charge Year;

 

 4 

 

 

“Service Charge Commencement Date” means 14 December 2021;

 

“Service Charge Estimate” means the lesser of:

 

(a)the fair and reasonable proportion of the amount which the Landlord, or the
Landlord’s Surveyor or its accountant, reasonably estimates will be the total
cost of the Landlord’s Expenses (as defined in clause 11.1) in any Service
Charge Year; and

 

(b)the Service Charge Cap in any Service Charge Year;

 

“Service Charge Year” means the year from and including 1 January in each year
(whether before or during the Term) or such other date which the Landlord
chooses from time to time;

 

“Service Media” means conduits and equipment used for the generation, passage,
reception and/or storage of Utilities;

 

“Special Fittings” means features, systems and/or plant attached to,
incorporated into or associated with a base building which are specialized for
the Tenant’s type of business (for example, special air handling systems),
including without limitation those items notified by the Tenant to the Landlord
from time to time;

 

“Special Fittings Insurance Notice” means written notice from the Tenant to the
Landlord confirming that the Tenant has been unable to procure insurance of the
Special Fittings on terms acceptable to the Tenant or with an insurer acceptable
to the Tenant, such notice being accompanied by a list of the then relevant
Special Fittings;

 

“Surface Parking Space” means a car parking space which:

 

(a)is suitable for a domestic car of any make or model to be parked; and

 

(b)pursuant to the rights granted in clause 4 of this Lease, is accessible via a
clear, unobstructed route leading from the public highway to the Estate Road to
or within the Premises and provides vehicular access to and exit from the
surface car park;

 

“Tenant” means the second party to this Lease and, except where otherwise
expressly stated, its successors in title;

 

“Term” means the term of years granted by this Lease;

 

“Utilities” means electricity, gas, water, foul water and surface drainage,
heating, ventilation and air conditioning, smoke and fumes, signals,
telecommunications, satellite and data communications and all other utilities;

 

“Uninsured Risk” any risk expressly specified in the definition of Insured Risks
that:

 

(b)is not insured because, at the time the insurance is taken out or renewed,
insurance for such risk is not generally available in the UK market on normal
commercial terms; or

 

(c)is not insured or fully insured by reason of a limitation or exclusion (but
not including normal policy excesses);

 

“VAT” means value added tax and/or any similar tax from time to time replacing
it or performing a similar fiscal function;

 

“Yellow Area” means the area edged in yellow on the Lease Map.

 



 5 

 

 

2.INTERPRETATION

 

2.1In this Lease:

 

2.1.1the contents page, headings and sub-headings are for ease of reference only
and do not affect its meaning;

 

2.1.2any words following the terms “include” and “including” or any similar
expression shall be interpreted as illustrative and shall not limit the sense of
the words preceding those terms;

 

2.1.3general words do not have a restrictive meaning because they are preceded
or followed by specific words indicating a particular type, class or category;

 

2.1.4obligations owed by or to more than one person are owed by or to them
jointly and severally;

 

2.1.5words in the singular include the plural and vice versa; and

 

2.1.6references to one gender include all genders.

 

2.2In this Lease, unless otherwise specified:

 

2.2.1a reference to legislation is a reference to all:

 

(a)directives, decisions and regulations of the Council or Commission of the
European Union; and

 

(b)Acts of Parliament; and

 

(c)orders, regulations, consents, licences, notices and bye-laws made or
granted:

 

(i)under any Act of Parliament; or

 

(ii)under any directive, decision or regulation of the Council or Commission of
the European Union; or

 

(iii)by a local authority or by a court of competent jurisdiction; and

 

(d)any mandatory codes of practice issued by a statutory body, in each case
having effect in the United Kingdom (or any part of it) from time to time;

 

2.2.2a reference to particular legislation is a reference to that legislation as
amended, modified, consolidated, re-enacted or replaced from time to time and to
all subordinate legislation made under it from time to time;

 

2.2.3a reference to a person includes an individual, firm, partnership, company,
association, organisation or trust (in each case whether or not having a
separate legal personality);

 

2.2.4a reference to a company includes any company, corporation or any other
body corporate (wherever incorporated); and

 

2.2.5references to the Premises and the Estate include any part of the Premises
or the Estate.

 

2.3In this Lease:

 

2.3.1an obligation on either party to this Lease not to do something includes an
obligation not to cause or allow that thing to be done;



 

 6 

 

 

2.3.2a reference to any act or to any act or omission of either party to this
Lease includes any act or any act or omission of any other person at the
Premises or the Estate with that party’s express or implied authority;

 

2.3.3the rights and remedies of either party to this Lease under any clause are
without prejudice to any other right or remedy of the other;

 

2.3.4the obligations of or restrictions on either party under any clause,
supplemental document or other instrument entered into in connection with this
Lease, are without prejudice to the obligations of or restrictions on the
relevant party, or to the rights of the other party under any other clause,
supplemental document or other instrument entered into in connection with this
Lease;

 

2.3.5references to any adjoining property of the Landlord include any property
adjoining or near the Premises or the Estate owned, leased or occupied by the
Landlord (or any company in the same Group as the Landlord) from time to time;

 

2.3.6references to the end of the Term are to the end of the Term whether before
or at the end of the term of years granted by this Lease;

 

2.3.7references to a fair proportion of any sum are to the whole or a proportion
of that sum which is fair and reasonable in the circumstances and where there
are different elements to that sum a different proportion for each element may
be determined on this basis;

 

2.3.8references to a certified copy are to a copy certified by solicitors to be
a true copy of the original;

 

2.3.9a requirement that a notice or other communication to be given or made
under or in connection with this Lease must be signed by the person giving or
making it will be deemed to be satisfied if the notice or other communication is
signed on behalf of the person giving it; and

 

2.3.10the parties acknowledge that the business carried on (and intended to be
carried on) by the Tenant at the Premises is pioneering and involves special
requirements, and the terms contained herein have been negotiated and agreed to
fit those special requirements provided that it is acknowledged by the parties
that this clause 2.3.10 shall have no effect or impact upon any open market rent
review.

 

2.4In this Lease, a reference to a clause, paragraph or schedule is to a clause
or paragraph of or schedule to this Lease and a reference to this Lease includes
its schedules and appendices.



 

3.GRANT AND TERM

 

The Landlord leases the Premises to the Tenant with full title guarantee for a
term of twenty (20) years commencing on and including the date of this Lease,
with a contractual right to renew the Lease in accordance with clause 8.6 to
8.9, with the Tenant paying the following sums, which are reserved as rent: the
Rent, the Initial Service Charge, the Service Charge Estimate, the Service
Charge Balance and any VAT payable on those sums and any interest due under this
Lease.

 

 7 

 

 

4.RIGHTS GRANTED

 

4.1The Landlord grants the Tenant:

 

4.1.1a right of way with or without vehicles at all times and for all purposes
over the Estate to and from the Premises, including:

 

(a)at the Tenant’s option, to use for the closest and most direct route of
vehicle access; and

 

(b)over any bridge or tunnel providing access to and/or egress from the Estate.

 

4.1.2until the Satisfactory Parking Permission Date for the Blue Area, the
exclusive right (at all times) to park vehicles in 375 Surface Parking Spaces in
the Yellow Area. After the Satisfactory Parking Permission Date for the Blue
Area, the Tenant will cease to have the right to park vehicles in the Yellow
Area. If consent of the relevant authority is required for the installation
and/or use of the Surface Parking Spaces (in the Blue Area), the Landlord and
Tenant shall in good faith co-operate with each other and use best efforts to
obtain such consent. The Surface Parking Spaces will be installed and maintained
by the Tenant at its own cost;

 

(a)in the event that Satisfactory Parking Permission is not obtained for the
Blue Area after best efforts by both parties, the parties will jointly evaluate
other locations for the Tenant’s parking on the Estate, and will jointly decide
about possible alternative parking location(s);

 

(b)If the Tenant agrees to move any of its Car Parking from the Yellow Area to
such an alternative location it must be an Acceptable Alternative Premises;

 

4.1.3a right to place external signage and external plant on the Premises;

 

4.1.4a right to use, for the free passage of all services to and from the
Premises, all Service Media not included in the Premises and which from time to
time serve or could serve the Premises and are laid in under or over the Estate
for so long as such Service Media are not adopted and maintained at public
expense;

 

4.1.5the right for the Tenant, its lessees and any others authorised by the
Tenant (with or without agents surveyors and workmen) from time to time, with at
least fifteen days’ prior written notice (or in the case of emergency at any
time and without notice), to enter into and upon the Estate or any part or parts
thereof:

 

(a)for the purpose of installing, altering, connecting into, inspecting,
cleansing, maintaining, repairing, renewing or replacing any Service Media which
serve (or which are capable of serving) the Premises;

 

(b)for the purpose of constructing new Service Media within the Premise or the
remainder of the Estate for the benefit of the Premise;

 

(c)for the purpose of inspecting cleansing maintaining repairing renewing
rebuilding replacing or altering the Premises;

 

(d)for carrying out inspections and measurements of the Premises for insurance
purposes;

 

(e)for any other purpose as may be necessary in order to carry out any of the
Tenant’s rights or obligations contained in this Lease; and

 

 8 

 

 

4.1.6the right to build or carry out any works on any part of the Premises
without making compensation to the Landlord even if such building or works
lessen the flow of light or air to the Estate or on any adjoining or
neighbouring property belonging to the Landlord; and

 

4.1.7a right of support and protection from the Estate for the Premises.

 

5.EXCEPTIONS AND RESERVATIONS

 

5.1The following rights are excepted and reserved from this Lease:

 

5.1.1the right to the free and uninterrupted passage and running of all services
from and to all other parts of the Estate and all other buildings and land
through all Service Media within the Premises at the date hereof but which do
not exclusively serve the Premises;

 

5.1.2of support and protection from the Premises for the rest of the Estate;

 

5.1.3to enter the Premises based upon reasonable necessity, with at least
fifteen days’ prior written notice (except in an emergency) and in a manner and
at times that are in accordance with regulatory requirements relating to the
Tenant’s business and will not interfere with the Tenant’s clean room operations
or related support operations in order to:

 

(a)inspect the state and condition of the Premises, if there is a reasonable
basis to question whether the Tenant is complying with its obligations in this
Lease, and to request that Tenant take any necessary and reasonable action to
remedy any breach of such obligations;

 

(b)carry out any assessment or inspection necessary to prepare an EPC;

 

(c)carry out energy efficiency improvements; and

 

(d)inspect, repair and replace any Service Media existing at the date of this
Lease in, on, under or over any unbuilt part of the Premises, but which do not
form part of the Premises;

 

Provided that, and the Landlord shall procure that, any person exercising any
right of entry to the Premises pursuant to this clause 5 (or any other right of
the Landlord to enter the Premises) shall:

 

(e)give at least fifteen days’ prior written notice to the Tenant and all those
that may be affected by such entry (except in the case of emergency), including
notice of the necessity for such entry, and shall only exercise such right of
entry based upon reasonable necessity, at reasonable times and wherever
reasonably possible outside usual business hours (except in the case of
emergency) and in a manner compatible with the Tennant’s highly regulated clean
room operations and related support operations, including, without limitation,
in a manner that will not adversely affect the sterility of the Tenant’s clean
rooms and support operations;

 

(f)procure that any such entry shall be kept to the minimum duration as is
reasonably practicable,

 

(g)observe and comply with the reasonable requirements and regulations of the
Tenant and any occupier of the Premises from time to time; and

 

 9 

 

 

(h)only exercise such right of entry onto the Premises where it is not possible
to exercise the rights reserved to the Landlord without entry onto the Premises;

 

(i)do so causing as little nuisance, damage, annoyance and disturbance as
reasonably practicable to the Tenant and other occupiers of the Premises and
shall forthwith make good any damage caused at its own expense to the reasonable
satisfaction of the Tenant; and

 

(i)procure that any person who enters the Premises on behalf of the Landlord or
any superior landlord, or based upon any rights of the Landlord or any superior
Landlord, must have executed the Tenant’s requisite form of confidentiality
agreement.

 

5.2The rights excepted and reserved by this Lease are excepted and reserved to
the Landlord and any superior landlord, and may be exercised by anyone
authorised by the Landlord or a superior landlord to act on behalf of the
Landlord or superior landlord.

 

6.THIRD PARTY RIGHTS OVER THE PREMISES

 

6.1There are excepted from this Lease and this Lease is granted subject to:

 

6.1.1all existing rights which belong to other property, or are enjoyed by other
property over the Premises or any land or Service Media over which the Tenant
may exercise rights by virtue of this Lease; and

 

6.1.2the matters contained or referred to in the property and charges registers
of title number CB219591 as at the date of this Lease.

 

6.2The Tenant shall, by way of indemnity only, comply with the matters contained
or referred to in the registers referred to in clause 6.1 so far as they relate
to the Premises or any rights the Tenant may exercise by virtue of this Lease.

 

6.3The Tenant shall:

 

6.3.1not permit any third party to acquire any right over the Premises or to
encroach upon the Premises and shall on becoming aware of the same give the
Landlord immediate written notice of any attempt to do this;

 

6.3.2at the Landlord’s cost, take any steps which the Landlord may reasonably
require to prevent the acquisition of any right over or encroachment on the
Premises; and

 

6.3.3not grant any right or licence to a third party relating to the airspace at
the Premises.

 

7.PAYMENT OF RENTS

 

7.1The Tenant shall pay to the Landlord the Rent, the Initial Service Charge or
the Service Charge Estimate (as the case may be), the Insurance Rent and any VAT
payable on those sums without deduction, recoupment or set-off (whether legal or
equitable) in four equal instalments in advance on the usual quarter days, and
(where the Tenant has paid the Service Charge Estimate) shall pay the Service
Charge Balance and any VAT on them within 20 Business Days of written demand and
interest in accordance with clause 9.7.

 

7.2The Tenant shall pay the first instalment of the Rent and any VAT due on it
to the Landlord on the Rent Commencement Date, and the first instalment is to be
a proportionate amount for the period from and including the Rent Commencement
Date, until the next quarter day.

 

 10 

 

 

7.3The Tenant shall pay the Initial Service Charge from the date of this Lease
until (but excluding) the Service Charge Commencement Date. The first instalment
of the Initial Service Charge and any VAT due on it shall be paid to the
Landlord on the date of this Lease and shall be a proportionate amount for the
period from and including the date of this Lease until the next quarter day.

 

7.4The Tenant shall pay the Service Charge Estimate from (and including) the
Service Charge Commencement Date for the remainder of the Term. The first
instalment of the Service Charge Estimate and any VAT due on it shall be paid to
the Landlord on the Service Charge Commencement Date and shall be a
proportionate amount for the period from and including the Service Charge
Commencement Date until the next quarter day (credit being given for any Initial
Service Charge paid in respect of the period after the Service Charge
Commencement Date).

 

7.5If required by the Landlord, the Tenant shall pay the Rent, the Initial
Service Charge, the Service Charge Estimate and any VAT on them by electronic
transfer to a bank account in the United Kingdom which the Landlord has notified
in writing to the Tenant.

 

8.RENT REVIEW

 

8.1RPI Rent Reviews

 

The following definitions apply in this clause 8.

 

“Current Index Figure” means, in respect of each RPI Review Date, the figure
given in the Index for the month immediately preceding that RPI Review Date;

 

“Existing Rent” means:

 

(a)in respect of the First RPI Review Date, five hundred thousand pounds
(£500,000) per annum, and

 

(b)in respect of the Second RPI Review Date, the Rent at the amount reserved
immediately before the Second RPI Review Date;

 

“Index” means the all items retail prices index (or any identical index under a
different title) officially published from time to time by the Office for
National Statistics or any other government, department, ministry or other body
upon which the duties in connection with such index may have devolved;

 

“Index Figure” means the figure published at the relevant time in the Index;

 

“Maximum Rent” means the Rent immediately before the relevant RPI Review Date
multiplied by 1.04;

 

“Minimum Rent” means the Rent immediately before the relevant RPI Review Date
multiplied by 1.02;

 

“Previous Index Figure” means, in respect of the First RPI Review Date, the
figure given in the Index for the month immediately preceding the date of this
Lease, and in respect of the Second RPI Review Date, the figure given in the
Index for the month immediately preceding the OMR Review Date;

 

 11 

 

 

8.2Determination of the revised Rent (RPI)

 

8.2.1The Rent will be reviewed on each RPI Review Date.

 

8.2.2On each RPI Review Date, the Rent is to be reviewed to the higher of:

 

(a)the Rent payable immediately before the relevant RPI Review Date; and

 

(b)an amount calculated in accordance with the following formula:

 

A= B —xD

C

 

where:

 

A =       the relevant amount;

 

B =       the Current Index Figure;

 

C =       the Previous Index Figure;

 

D =       the Existing Rent;


PROVIDED THAT

 

(0if the figure calculated is less than the Minimum Rent, then the Rent shall be
the Minimum Rent; or

 

(ii)if the figure calculated is greater than the Maximum Rent, then the Rent
shall be the Maximum Rent;

 

AND PROVIDED FURTHER THAT

 

(iii)if the Minimum Rent or the Maximum Rent is greater than £750,000 per annum,
then the Rent shall be £750,000 per annum.

 

8.2.3If and so often as the Index is related to a commencing date other than the
thirteenth day of January 1987 (the date at which for the purposes of the
present Index the Index Figure was taken as one hundred) then any new Index
Figure which is published in relation to another commencing date will for the
purpose of this schedule be adjusted to the figure at which the Index would have
stood if the thirteenth day of January 1987 had been retained as the commencing
date.

 

8.2.4If the Index ceases to be published or if there is any material change in
its method of compilation or the date from which it commences then a new
arrangement for indexation (the “Revised Indexation”) will be substituted for
the calculations in this schedule under which the parties to this Lease will
agree a new basis by which the Index Linked Rent will reflect increases in the
cost of living on a similar basis to that set out in this schedule. If the
Landlord and the Tenant are unable to agree a basis for the Revised Indexation
then either of them may at any time request the President or other duly
authorised officer from time to time of the Institute of Chartered Accountants
in England and Wales to appoint an arbitrator to determine in accordance with
the Arbitration Act 1996 an appropriate basis for the Revised Indexation which
would achieve a basis as near as possible to that which applies under paragraphs
1 and 2 of this schedule.

 

8.3Open Market Rent Review

 

The following definition applies in this clause 8.3:

 

 12 

 

 

“Open Market Rent” means the annual rent at which the Premises could reasonably
be expected to be let as a whole at the OMR Review Date in the open market:

 

(a)without a fine or premium;

 

(b)by a willing landlord to a willing tenant;

 

(c)which would be payable after the expiry of a rent-free or reduced rent period
(if any) of such length as would be negotiated in the open market between the
willing landlord and the willing tenant at the relevant Review Date;

 

(d)under a lease of 10 years commencing on and including the OMR Review Date;
and

 

(e)otherwise on the same terms as this Lease, except:

 

(i)as to the amount of the Rent;

 

(ii)assuming that there is a rent commencement date which provides for the
rent-free or reduced rent period referred to in paragraph (c) above; and

 

(iii)the definition of Premises shall exclude the Special Fittings; assuming
that:

 

(f)the entire net internal area of the Premises are valued as warehousing space;

 

(g)the Premises are available to be let with vacant possession;

 

(h)the Premises and any land or Service Media over which the Tenant may exercise
any rights by virtue of this Lease are in good and substantial repair and
condition and if damaged or destroyed that they have been reinstated;

 

(i)the Tenant has fully complied with its obligations in this Lease;

 

(j)no work has been carried out on the Premises by the Tenant or any undertenant
or their predecessors in title, or on any adjoining property of the Landlord
before or during the Term, which would lessen the rental value of the Premises;

 

(k)the Premises, in their assumed state, can be lawfully let, and can be
lawfully used by the willing tenant for the Permitted Use and for any other
purpose to which the Landlord has, at the request of the Tenant, given its
consent;

 

(1)any consents or licences current or required at the OMR Review Date are
available to the willing tenant; and

 

(m)if the Landlord (or the relevant member of its VAT group) has opted to tax
for the purposes of VAT in respect of the Premises, that the willing landlord
has also so opted, but that if the Landlord (or the relevant member of its VAT
group) has not so opted, that the willing landlord has not so opted;

 

but disregarding:

 

(n)any occupation of the Premises by the Tenant or any authorised undertenant or
authorised occupier;

 

(o)any goodwill attached to the Premises by reason of the Tenant or any
authorised undertenant carrying on any business at the Premises;

 

 13 

 

 

(p)any improvements or works (including, without prejudice to the foregoing, any
works to facilitate any Car Parking and/or any works or improvements which form
part of the Premises at the OMR Review Date) carried out before or during the
Term;

 

(q)any requirement and costs applicable to the removal and reinstatement
relating to any improvements as referred to in paragraph (p) above;

 

(r)any legislation which imposes a restraint upon agreeing or receiving an
increase in the Rent; and

 

(s)all existing and future potential rights to park cars and any associated
rights relating to car parking on the Premises

 

8.4Determination of the revised Rent (OMR)

 

8.4.1The Rent will be reviewed on the OMR Review Date.

 

8.4.2On the OMR Review Date, the Rent will be determined as the higher of:

 

(a)the Rent payable immediately before the OMR Review Date; and

 

(b)the Open Market Rent at the OMR Review Date;

 

PROVIDED THAT the revised Rent at the OMR Review Date (and until the next RPI
Review Date) shall not exceed £750,000 per annum.

 

8.4.3If the Landlord and the Tenant have not agreed the Open Market Rent three
months before the OMR Review Date, either party may require it to be determined
by a surveyor (the “Surveyor”) who will be an independent chartered surveyor
appointed jointly by the Landlord and the Tenant or, if they do not agree on the
identity of such surveyor, by the President of the Royal Institution of
Chartered Surveyors (or any other officer authorised to carry out that function)
on the application of either the Landlord or the Tenant in accordance with this
Lease.

 

8.4.4The Landlord and the Tenant may agree the level of the Open Market Rent at
any time before the Surveyor has determined it.

 

8.4.5The Surveyor will act as an arbitrator in accordance with the Arbitration
Act 1996 or (if the Landlord and Tenant so agree) as an expert in which case the
decision of the Surveyor will be final and binding.

 

8.4.6If the Surveyor dies, or gives up the appointment, or fails to act in
accordance with clause 8, or it becomes apparent that the Surveyor is or will
become unable so to act, the Landlord and the Tenant may make a further
appointment of, or application for, a substitute Surveyor.

 

8.4.7The costs of appointment and fees of the Surveyor shall be paid equally by
the Landlord and the Tenant.

 

8.5General

 

8.5.1If the revised Rent has not been agreed or determined before the OMR Review
Date, then the Tenant shall continue to pay the Rent at the rate payable
immediately before the OMR Review Date and no later than five Business Days
after the revised Rent has been agreed or determined the Tenant shall pay:

 

 14 

 

 

(a)the shortfall, if any, between the Rent paid and the revised Rent for the
period from the OMR Review Date until the next quarter day after payment is
made; and

 

(b)interest on the shortfall at the base rate from time to time of Lloyds Bank
plc calculated on a daily basis by reference to the period from each quarter day
on which each part of the shortfall would have become due had the revised Rent
been agreed or determined before the OMR Review Date to the date payment of the
shortfall is made.

 

8.5.2Following the agreement of the revised Rent after each rent review, the
Landlord and the Tenant shall sign a memorandum recording the revised level of
the Rent.

 

8.6Option to take a New Lease

 

The following definitions apply in this clause:

 

“New Lease” means a further lease of the Premises to be granted by the Landlord
to the Tenant pursuant to this clause;

 

“Previous Rent” means the rent reserved under this Lease immediately prior to
the end of the Term;

 

“Renewal Date” means the day immediately following the end of the Term.

 

8.7If the Tenant wishes to renew this Lease at the end of the Term the Tenant
may elect to take the New Lease by serving written notice (the “Option Notice”)
to that effect on the Landlord not less than 2 months before the end of the
Term.

 

8.8Subject to the service of an Option Notice the Landlord shall grant and the
Tenant shall take up the New Lease on or before the Renewal Date.

 

8.9The New Lease shall be on the same terms and conditions as this Lease except
for:

 

8.9.1the rent first reserved; and

 

8.9.2the New Lease will permit the Tenant to demolish the Building and construct
a new building at the Tenant’s expense with the Landlord’s consent which consent
shall not be unreasonably withheld or delayed and the Tenant shall:

 

(a)have all the rights set out in clause 12.2 of the Lease; and

 

(b)also have the right to make any external alterations including any structural
alterations repairs refurbishments and other works to the Premises without
consent; and

 

will be subject to the following qualifications:

 

8.9.3the New Lease shall be for a term of 20 years commencing on the Renewal
Date;

 

8.9.4the rent payable by the New Lease shall be determined in accordance with
clause 8.4 and shall be payable from and including the Renewal Date;

 

8.9.5the Rent Review Dates shall be the Renewal Date and each subsequent fifth
anniversary of the date of the New Lease;

 

8.9.6this clause 8 shall be excluded from the New Lease;

 

 15 

 

 

8.9.7clauses 8.1 and 8.2 of this Lease will be deleted and the rent will be
reviewed on the Rent Review Dates (as provided for at clause 8.9.5) in
accordance with the provisions of clause 8.4 of this Lease and all reference to
RPI Rent Reviews shall be deleted.

 

9.OTHER FINANCIAL MATTERS

 

9.1Utilities

 

The Tenant shall pay all charges, including connection and hire charges,
relating to the supply and consumption of Utilities to or at the Premises and
that part of the Landlord’s Energy Management Costs which the Landlord
reasonably attributes to the Premises, and shall comply with all present or
future requirements of the suppliers of Utilities to the Premises.

 

9.2Common facilities

 

The Tenant shall pay within 10 Business Days of demand a fair and reasonable
proportion of any costs properly incurred or payable by the Landlord in respect
of any land or Service Media outside the Estate but used in connection with the
Premises.

 

9.3Rates and taxes

 

The Tenant shall pay and indemnify the Landlord against all present and future
rates, duties, taxes and assessments charged on or payable in respect of the
Premises (or in respect or by reason of any works carried out by or on behalf of
the tenant at the Premises) whether payable by the Landlord, owner, occupier or
tenant of the Premises and whether of a capital or income, recurring or
non-recurring nature excluding any VAT or amount in respect of VAT and except
any income or corporation tax imposed on the Landlord (or any superior landlord)
in respect of:

 

9.3.1the grant of this Lease;

 

9.3.2the receipt of the rents reserved by this Lease; or

 

9.3.3any dealing or disposition by the Landlord with its interest in the
Premises.

 

9.4Payments relating to the Premises and other property

 

Where any of the charges payable under clause 9.1, 9.2 or 9.3 relates to other
property as well as the Premises, the amount to be paid by the Tenant will be
limited to a fair and reasonable proportion of the whole of the amount charged
or payable, based on the Tenant’s usage.

 

9.5Landlord’s costs

 

9.5.1The Tenant shall pay to the Landlord, following written demand the fees,
costs and expenses properly charged, incurred or payable by the Landlord and its
advisers, agents or enforcement officers in connection with:

 

(a)any steps taken in reasonable contemplation of, or in relation to, any
proceedings under section 146 or 147 of the Law of Property Act 1925 or the
Leasehold Property (Repairs) Act 1938, including the preparation and service of
all notices, and even if forfeiture is avoided (unless it is avoided by relief
granted by the court);

 

(b)preparing and serving schedules of dilapidations at any time during the Term
or within 3 months after the end of the Term (or, if later, 3 months after the
date the Tenant has given vacant possession of the Premises to the Landlord) and
supervising any works undertaken to remedy such dilapidations;

 

 16 

 

 

(c)recovering (or attempting to recover) any arrears of Rent or other sums due
to the Landlord under this Lease, including the costs of preparing and serving
any notice under section 17 of the Landlord and Tenant (Covenants) Act 1995 and
any costs associated with the Landlord’s remedies of taking control of goods or
execution; and

 

(d)any reasonable and proper steps taken to procure that a breach by the Tenant
of its obligations under this Lease is remedied.

 

9.5.2The Tenant shall pay to the Landlord, on demand, the reasonable fees, costs
and expenses properly charged, incurred or payable by the Landlord and its
advisers in connection with any application for a consent of the Landlord
(including the preparation of any documents) which is needed by virtue of this
Lease, whether or not such consent is granted and whether or not the application
is withdrawn, unless the Landlord is unreasonably withholding its consent to any
such application for consent.

 

9.6VAT

 

9.6.1Where the Tenant is to pay the Landlord for any supply made to the Tenant
by the Landlord the Tenant shall also pay any VAT which may be payable in
connection with that supply subject to receipt of a valid VAT invoice.

 

9.6.2Where the Tenant is to pay the Landlord the costs of any supply made to the
Landlord the Tenant shall also pay the Landlord any VAT payable in connection
with that supply, except to the extent that the Landlord is able to obtain a
credit for the VAT from HM Revenue & Customs.

 

9.7Interest

 

If the Rent is not paid to the Landlord within 20 Business Days of the due date
for payment or if any other sum payable under this Lease is not paid to the
Landlord within 20 Business Days of the due date for payment, the Tenant shall
pay interest to the Landlord on such sum at the Interest Rate for the period
from and including the due date until payment (both before and after any
judgment).

 

10.INSURANCE

 

10.1Insurance of the Premises

 

10.1.1The Landlord shall insure (with a reputable insurer):

 

(a)the Estate including the Premises and either:

 

(0(if the Tenant has served the Special Fittings Insurance Notice on the
Landlord) including the Special Fittings; or

 

(ii)(if the Tenant has not served the Special Fittings Insurance Notice on the
Landlord) excluding the Special Fittings;

 

against the Insured Risks in its full reinstatement cost (including all
professional fees and incidental expenses, debris removal, site clearance and
irrecoverable VAT); and

 

(b)loss of the Rent and Service Charge for the Risk Period;

 

subject to all excesses, limitations and exclusions as may be usual in the
insurance e market or required by the insurers.

 

 17 

 

 

10.1.2The Tenant will use reasonable endeavours to insure (with a reputable
insurer) the Special Fittings against the Insured Risks in their full
reinstatement costs (including all professional fees and incidental expenses,
debris removal, site clearance and irrecoverable VAT subject to all excesses,
liabilities and exclusions as may be usual in the insurance market or required
by the insurers and as reasonably required by the Tenant).

 

10.1.3If the Tenant is unable to procure insurance as provided for in clause
10.1.2 on:

 

(a)commercially reasonable terms; and/or

 

(b)with a satisfactory insurer,

 

for the Special Fittings, in each case acceptable to the Tenant acting
reasonably, it may serve a Special Fittings Insurance Notice on the Landlord and
shall thereafter provide to the Landlord reasonable assistance in order that the
Landlord may seek to insure the Special Fittings;

 

10.1.4The Landlord shall within two calendar months of receipt of service of the
Special Fittings Insurance Notice obtain satisfactory insurance cover for the
Building with the reinstatement value of the Special Fittings included in the
insured value of the Building and shall keep the Tenant informed as to how
matters are progressing and provide to the Tenant confirmation (or otherwise) of
the availability of cover together with any relevant cover note, insurance
policy or reason for refusal of insurance.

 

10.1.5The Landlord and Tenant shall in respect of their respective insurance
policies procured pursuant to clause 10.1.1 or 10.1.2:

 

(a)procure that the insurers waive any rights of subrogation they might have
against each other (either specifically or generally);

 

(b)notify each other promptly of all material variations of the terms of any
policy; and

 

(c)provide each other with a summary of the main terms upon each other’s written
request, with such summary to be written in English or, if necessary, translated
into the English language with such translation to prevail over any non-English
language summary.

 

10.2Mutual Insurance Obligations

 

10.2.1The Landlord and the Tenant must pay within 15 Working Days the cost to
their respective Insurance Companies for insuring the Estate and the Premises
respectively in accordance with clause 10.1 and 10.2.

 

10.2.2To promptly inform each other of any matter that occurs in relation to a
claim under their respective insurance policies that any insurer or underwriter
may treat as material in deciding whether, or on what terms, to insure or
continue insuring the Estate.

 

10.2.3To comply with the requirements of the insurers relating to the Premises
of which the Landlord and Tenant have received details in writing.

 

10.3Rent suspension

 

10.3.1If the Premises or the means of access thereto are wholly or partly
destroyed or damaged so that the Premises are wholly or partly unfit for
occupation or use or inaccessible the Rent, the Initial Service Charge and the
Service Charge (as the case may be) will not be payable from and including the
date of damage or destruction until the date that the whole of the Premises are
again fit for occupation, able to be used and accessible.

 



 18 

 

 



 

10.3.2If clause 10.3.1 applies before the Rent Commencement Date, the number of
days between the date of the damage or destruction and the Rent Commencement
Date (or where only a proportion of the Rent is or would have been suspended, an
equivalent proportion of those days) will be added to the date the rent
suspension ends and the resulting date will become the Rent Commencement Date.

 

10.3.3If clause 10.3.1 applies, the Landlord must refund to the Tenant, within
five Business Days, a due proportion of any Rent and Service Charge paid in
advance that relates to any period on or after the date of damage or
destruction;

 

10.4Reinstatement

 

10.4.1If the Premises or the means of access thereto are damaged or destroyed,
the Tenant may within 18 months of the date of such damage or destruction notify
the Landlord either that:

 

(a)the Tenant requires the Premises to be reinstated and/or rebuilt, in which
case clause 10.4.2 shall apply; or

 

(b)the Tenant does not require the Premises to be reinstated and/or rebuilt and
where the Tenant elects to end this Lease, this Lease will end on the
termination date set forth in the Tenant’s notice, but without prejudice to any
right of action of either party in respect of any breach by the other of this
Lease.

 

10.4.2If the Tenant (pursuant to clause 10.4.1(a)) notifies the Landlord that it
requires the Premises to be reinstated or rebuilt, the Landlord:

 

(a)must as expeditiously as possible facilitate and support the Tenant to take
all necessary steps, to obtain any consents and approvals necessary for the
reinstatement and/or rebuilding of the Premises;

 

(b)shall as expeditiously as possible, and in any event within twenty four (24)
months after the Tenant notifies the Landlord of its decision under clause
10.4.1, reinstate the Premises and access thereto (for function and capacity
reasonably comparable to that which existed immediately before the damage or
destruction and satisfactory to the Tenant), shall allow the Tenant at the
Tenant’s discretion to arrange for, manage and direct the works involved in the
reinstatement at the Landlord’s cost, and shall promptly apply all insurance
proceeds received to such reinstatement and rebuilding; and

 

(c)shall make good any insufficiency in insurance proceeds required for the
reinstatement and/or rebuilding of the Premises.

 

10.4.3

 

(a)Except as provided in clause 10.4.3(b), if:

 

(i)the Landlord has not completed the relevant works within twenty four (24)
months as provided in clause 10.4.2 (or the Tenant reasonably determines the
Landlord will not be able to do so within this period); or

 

 19 

 

 

(ii)the Landlord has not allowed the Tenant to fully arrange, manage and direct
the reinstatement works so as to complete the works within this period; or

 

(iii)the Landlord has not used all reasonable endeavours to support the Tenant
upon reasonable request from the Tenant to complete the works within this period
(including by failing to make reinstatement funds available as needed for
payments for the works),

 

such failure by the Landlord will constitute a breach of this Lease. The Tenant
will be entitled to damages (except as provided in Section 10.4.3(b)), and the
Tenant may terminate this Lease by giving to the Landlord not less than one
month’s written notice. Upon the termination date set forth in such notice, this
Lease shall then determine.

 

(b)Notwithstanding clause 10.4.3(a), if the Tenant has elected to arrange,
manage and direct the works for the reinstatement, the Tenant will not be
entitled to damages to the extent that failure to complete the reinstatement
within twenty four months as provided in clause 10.4.2 is due solely to fault of
the Tenant. For the avoidance of doubt, to the extent that failure to complete
reinstatement within twenty four months is due to the fault of the Landlord as
well as the Tenant, the Tenant shall be entitled to payment by the Landlord of a
corresponding proportion of the damages incurred by the Tenant.

 

10.4.4Termination of this Lease pursuant to this clause 10.4 will be without
prejudice to any right of any party against any breach of its obligations under
this Lease.

 

10.5Termination — Tenant’s Release

 

If this Lease determines pursuant to clause 10.4, the Tenant shall be fully
released from all of its obligations under this Lease, other than any rental
obligations which accrued prior to the date of the damage.

 

11.SERVICE CHARGE

 

11.1Definitions

 

The following definitions apply in clause 11.

 

“Certificate” means a statement certified by the Landlord or the Landlord’s
Surveyor or its accountant, which shows:

 

(a)the Service Charge Estimate;

 

(b)the Landlord’s Expenses;

 

(c)the Service Charge; and

 

(d)the Service Charge Balance;

 

for the relevant Service Charge Year;

 

 20 

 

 

“Landlord’s Expenses” means the costs (including any VAT charged on such costs
to the extent that the Landlord is not able to obtain a credit for such VAT from
HM Revenue & Customs) which are relevant to the Premises and which are properly
incurred or provided for by or on behalf of the Landlord in connection with the
Services;

 

but the Landlord’s Expenses shall exclude the following:

 

(a)any costs incurred in relation to the design, construction and setting-up of
the Estate Road or any Service Media;

 

(b)any costs recoverable from any building contractor or third party in relation
to any defect relating to the Estate Road or any Service Media;

 

(c)the cost of remedying any inherent defects or environmental matters relating
to any Service Media or the Estate Road;

 

(d)the cost of any planning and permitting, works on or provision of services to
any part of the Estate other than the Premises;

 

(e)the cost of any works or provisions of any Services to the extent that money
is recoverable from third parties;

 

the initial provision of any of the Services as part of the original setting-up
of the Estate;

 

(g)any costs irrecoverable by the Landlord from another tenant in the Estate as
a result of a service charge cap in a lease of a Lettable Unit;

 

(h)any costs attributable to repairing and maintaining any Lettable Unit which
is either unlet vacant or not let on terms upon which the tenant of such unit
has similar obligations to repair and maintain it as the Tenant of this Lease;

 

(i)any costs relating to and in respect of any environmental clean-up, remedial
action or investigation;

 

(j)any value added tax incurred by the Landlord in connection with the supply of
the Services or any other expenditure insofar as the Landlord is able to recover
the same as part of its own accounting procedures; and

(k)any costs in carrying out any improvements to the Estate Road and Service
Media. “Services” means:

 

(a)cleaning, maintaining, lighting, treating and repairing the Estate Road and
any Service Media within the Estate which serves the Premises and also other
portions of the Estate or Lettable Units;

 

(b)providing such security for the Estate as the Landlord determines in its
reasonable discretion; and

 

(c)any additional services reasonably requested by the Tenant from time to time.

 

11.2Landlord’s obligations

 

11.2.1The Landlord shall provide the Services in accordance with the principles
of good estate management.

 

11.2.2The Landlord will have no liability for any failure or interruption of any
Service:

 

(a)during the necessary and proper inspection, maintenance, repair or
replacement of any relevant Service Media or equipment;

 

 21 

 

 

(b)resulting from a shortage of fuel, water, materials or labour; or

 

(c)resulting from a breakdown of any equipment used in connection with the
provision of the Services;

 

Provided that:

 

(d)any such failure or interruption could not reasonably have been prevented or
shortened by the exercise of proper care attention diligence and skill by the
Landlord or those undertaking the Services on behalf of the Landlord;

 

(e)the Landlord provides as much advance notice to Tenant as reasonably feasible
of any failure or interruption;

 

(f)the Landlord uses and continues to use all reasonable endeavours to promptly
restore the Services in question; and

 

(g)where the Landlord has not provided or restored such Services within a
reasonable period of time the Tenant may (at the Landlord’s cost) enter the
Estate with or without workmen and materials and carry out all works necessary
in order to procure or restore the Services in question provided that this
clause shall not be construed as relieving the Landlord from liability for
breach by the Landlord of any covenants on its part contained in this Lease and
shall be construed as if the provisions of the Unfair Contract Terms Act 1977
applied to this clause.

 

11.2.3Following the Service Charge Commencement Date:

 

(a)the Landlord shall produce the Certificate to the Tenant as soon as
practicable after the end of the Service Charge Year and in any event no later
than two months after the end of the Service Charge Year;

 

(b)the Landlord shall, but at the cost of the Tenant, allow the Tenant to
inspect any invoices and receipts for the Services as long as the Tenant has
given the Landlord reasonable written notice; and

 

(c)if any Lettable Unit is unlet for any period, the Landlord shall bear the
Landlord’s Expenses in respect of that Lettable Unit.

 

11.3Tenant’s obligations

 

11.3.1The Tenant shall pay (prior to the Service Charge Commencement Date) the
Initial Service Charge, or (after the Service Charge Commencement Date) the
Service Charge Estimate and the Service Charge Balance and any VAT on them as
provided in clause 7.

 

11.3.2If the end of the Term does not coincide with the end of a Service Charge
Year, the Service Charge due from the Tenant for the part of that Service Charge
Year which is within the Term will be reduced by the proportion which the part
of that Service Charge Year which is after the end of the Term bears to one
year.

 

11.3.3The end of the Term shall not prejudice the Landlord’s entitlement to
demand nor the Tenant’s liability to pay the Service Charge Balance for the
Service Charge Year then current, apportioned in accordance with clause 11.3.2.

 

 22 

 

 

11.4Estimating and revising the Service Charge

 

11.4.1Following the Service Charge Commencement Date, the Landlord shall give
the Tenant a statement of the Service Charge Estimate for each Service Charge
Year. Until the statement has been given, the Service Charge Estimate shall be
payable at the rate of the Service Charge Estimate for the previous Service
Charge Year. Once the statement has been given, the remaining instalments of the
Service Charge Estimate and any VAT on them will be adjusted so as to provide
for payment of the whole Service Charge Estimate for that Service Charge Year to
be paid during that year.

 

11.4.2If, during a Service Charge Year, the Landlord reasonably expects the cost
of the Services to increase materially above its previous estimate of the cost
of the Services for that Service Charge Year, the Landlord may revise its
estimate of those costs and the Service Charge Estimate will be based on that
revised estimate and the remaining instalments of the Service Charge Estimate
adjusted so that the revised Service Charge Estimate will have been paid by the
end of that Service Charge Year. The Landlord may if reasonable revise the
Service Charge Estimate more than once in a Service Charge Year.

 

11.4.3The Service Charge Estimate for any Service Charge Year (whether an
initial Service Charge Estimate or a revised one) may not exceed the Service
Charge Cap in any Service Charge Year after the Service Charge Commencement
Date.



 

11.5General provisions

 

11.5.1The Landlord shall notify the Tenant in writing of any change in the date
of the beginning of the Service Charge Year.

 

11.5.2If the Service Charge for any Service Charge Year is less than the Service
Charge Estimate (as and if revised), the balance will be credited against the
instalments of the Service Charge Estimate due from the Tenant in the following
Service Charge Year or at the end of the Term repaid to the Tenant.

 

11.5.3The Landlord’s Expenses for the Service Charge Year in which the beginning
of the Term falls may include costs incurred by or provided for or on behalf of
the Landlord before the beginning of the Term so far as they relate to Services
which are to be provided during the Term. The Landlord’s Expenses in any Service
Charge Year may (where reasonable) include provisions for expenses to be made
after the end of the Term so far as such provisions are reasonable having regard
to the Services which are provided during the Term.

 

11.5.4Notwithstanding anything to the contrary, all Service Charges payable
hereunder will be subject to the applicable Service Charge Cap.

 

12.STATE AND CONDITION OF THE PREMISES

 

12.1Repair

 

12.1.1The Tenant shall:

 

(a)keep the Premises in good and substantial repair and condition.

 

(b)keep any outside parts of the Premises clean and tidy, any landscaped areas
clear of weeds and replace any glass which becomes broken or damaged.

 

 23 

 

 

12.1.2The obligations under clause 12.1.1 exclude damage by any Insured Risk or
any Uninsured Risk.

 

12.2Alterations

 

12.2.1The Tenant shall not make any structural alterations to the exterior of
the Premises (except as provided in Section 12.2.2) without the consent of the
Landlord, such consent not to be unreasonably withheld or delayed, and where the
Landlord fails to provide its written consent, refusal or comments to an
application for such consent made by the Tenant within 20 days, the consent of
the Landlord will be deemed given.

 

12.2.2Notwithstanding clause 12.2.1, the Tenant may make any additions and
alterations to the Premises that are permitted by or consistent with the
Planning Permission without the consent of the Landlord.

 

12.2.3The Tenant may make any other additions and alterations to the Premises
without the consent of the Landlord.

 

12.2.4The Tenant shall confirm completion of any alterations or additions to the
Premises as soon as reasonably practical thereafter and (where the Tenant has
produced such plans) shall provide the Landlord with a set of as-built drawings
at the same time. The Landlord will keep all such plans and drawings strictly
confidential, will not disclose or allow disclosure of them to any third party
and will not make or allow and use of them except to fulfil the Landlord’s
obligations to the Tenant under this Lease.

 

12.2.5The Tenant shall not be required to remove any alterations or additions
made to the Premises whether made before or after the commencement of the Term
including, without prejudice to the foregoing the removal of the Special
Fittings and any works carried out to facilitate any Car Parking.

 

12.3Signs and re-letting notices

 

The Tenant shall be permitted to display any form of flag, signs and/or notices
at the Premises giving the name and business of the Tenant (and/or other
authorised occupier) and at the end of the Term the Tenant shall remove any such
flags, signs and/or notices, and make good any damage caused by that removal to
the reasonable satisfaction of the Landlord.

 

12.4Yield up

 

12.4.1At the end or earlier determination of the Term, the Tenant shall:

 

(a)yield up the Premises in a state of repair, condition and decoration which is
consistent with the proper performance of the Tenant’s repairing covenants in
this Lease;

 

(b)hand over to the Landlord (or if requested to provide copies of) any:

 

(i)files registers or management plans (including any relating to asbestos)
required to be maintained under property-related health and safety legislation
in relation to the Premises;

 

(ii)EPC for the Premises together with details of the reference number of such
EPC (if not apparent from the copy);

 

(iii)air-conditioning inspection report relating to any air-conditioning system
serving the Premises and obtained by the Tenant as the 46) relevant person under
the EPB Regulations; and

 

 24 

 

 

(iv)records in relation to the Premises (including any underlet part of the
Premises) made for the purposes of complying with the Regulatory Reform (Fire
Safety) Order 2005 including any records of findings following a fire risk
assessment of the Premises (or any underlet part).

 

12.5Codes of practice

 

The Tenant shall ensure that all works carried out at the Premises by or on
behalf of the Tenant are carried out in accordance with all relevant codes of
practice applicable to those works and issued by a statutory or professional
body.

 

13.USE OF THE PREMISES

 

13.1The Permitted Use

 

13.1.1The Tenant shall only use the Premises for the Permitted Use.

 

13.1.2The Tenant may use the Blue Area for parking and for equipment, plant and
facilities supporting or relating to operations in the Building.

 

13.2Obstructions

 

The Tenant shall not obstruct the Estate or any other pavement, footpath or
roadway adjoining or serving the Premises.

 

13.3Restrictions on use

 

The Tenant shall not:

 

13.3.1do anything on the Premises which is illegal or immoral or which is not in
the normal course of the Tenant’s business and would cause a statutory nuisance
or inconvenience or any material damage or disturbance to the Landlord or any of
the other occupiers of the Estate;

 

13.3.2carry out any acts at the Premises which are:

 

(a)noxious, dangerous or offensive, or

 

(b)store dangerous or inflammable materials at the Premises without compliance
with all relevant regulations; nor

 

13.3.3allow waste to accumulate at the Premises and shall ensure that all waste
refuse or recycling containers on the Premises are regularly emptied.

 

13.4Fire and security precautions

 

13.4.1The Tenant shall comply with the requirements of the fire authority and
with any reasonable requirements of the Landlord relating to fire prevention and
the provision of fire-fighting equipment at the Premises and the reasonable
requirements of the Landlord in relation to the security of the Estate and of
the Premises while they are vacant which have been previously notified to the
Tenant in writing.

 

13.4.2Whenever requested by the Landlord (acting reasonably), the Tenant shall
provide copies of or make available for inspection any records in relation to
the Premises (including any underlet part of the Premises) made for the purposes
of complying with the Regulatory Reform (Fire Safety) Order 2005 including any
records of findings following a fire risk assessment of the Premises (or any
underlet part).

 

 25 

 

 

13.5Exclusion of warranty

 

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.

 

14.DEALINGS

 

14.1Assignments

 

14.1.1The Tenant shall not assign any part of the Lease and may assign the whole
of this Lease with the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.

 

14.1.2The Tenant shall be permitted to assign the whole of this Lease to a
company within the same Group as the Tenant without the consent of the Landlord.

 

14.2Underlettings

 

14.2.1The Tenant may underlet the whole or any part of the Premises without the
Landlord’s consent. The Tenant shall notify the Landlord of the identity of the
undertenant at least 15 days prior to the underlease commencement date. For the
avoidance of doubt, where the Tenant underlets the Premises, the Tenant will
remain responsible for the covenants on the part of the tenant in this Lease,
and the Tenant shall incorporate into any underlease of the Premises a covenant
by the undertenant to comply with the relevant regulations applicable to the
undertenant’s use of the Premises at the time of any underletting (including
where applicable MIIRA regulations).

 

14.2.2The Tenant shall not grant an underlease unless:

 

(a)before the earlier of the undertenant entering into the underlease and the
undertenant becoming contractually bound to do so, the Tenant has served a
notice on the undertenant and the undertenant (or a person duly authorised by
the undertenant) has made a statutory declaration, such notice and statutory
declaration to relate to the tenancy to be created by the underlease and to
comply with section 38A of the Landlord and Tenant Act 1954 and the relevant
schedules of the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003; and

 

(b)the Tenant has supplied the Landlord with a certified copy of the notice and
statutory declaration referred to in clause 14.2.2(a).

 

14.3Whilst the Landlord is Huawei Technologies Research & Development (UK)
Limited (incorporated and registered in England and Wales under company
registration number 07371283), the Tenant shall not enter into:

 

14.3.1any underlease for use of the Premises to a party in the business of
commercial production or sale of telecommunication devices or the provision of
telecommunication services; or

 

14.3.2any assignment of the Lease to a party in the business of the commercial
production or sale of telecommunication devices or the provision of
telecommunication services.

 

14.4Charging

 

The Tenant shall not charge or agree to charge any part of the Premises (as
opposed to the whole).

 

 26 

 

 

14.5Group sharing of occupation

 

Nothing in clause 14 will prevent the Tenant or any permitted undertenant from
sharing occupation of the Premises with another member of the same Group if and
so long as that other member remains a member of that Group and no relationship
of landlord and tenant subsists between the Tenant or permitted undertenant and
that other member. The Tenant shall keep the Landlord informed of the identity
of all occupiers and of the basis of their occupation of the Premises.

 

14.6Notification of dealings

 

Within 15 Business Days of any devolution of the Premises or this Lease or of
any interest created out of them or it, the Tenant shall give the Landlord
written notice of that devolution together with a copy of any document effecting
or evidencing the devolution.

 

14.7Registration at the Land Registry

 

14.7.1If this Lease and/or the rights granted or reserved by this Lease are or
should be registered at the Land Registry under the Land Registration Act 2002
then the Tenant shall:

 

(a)apply to register this Lease and any assignment or other registrable
disposition of this Lease at the Land Registry within 15 Business Days of the
date of the grant of this Lease or the date of the instrument of assignment or
other disposition requiring registration (as the case may be) and procure
completion of that registration; and

 

(b)use all reasonable endeavours to procure that all rights granted or reserved
by this Lease are properly noted against the affected titles.

 

14.7.2The Landlord shall not be liable to the Tenant for the Tenant’s failure to
register and/or to protect this Lease or any rights granted by it.

 

15.LEGAL REQUIREMENTS AND REGULATIONS

 

15.1Legislation and planning

 

15.1.1The:

 

(a)Landlord will keep the Tenant informed and consulted about any application
for planning permission and other approvals for the Estate or any part that
could potentially affect the Tenant’s use and/or occupation of the Premises;

 

(b)Tenant will keep the Landlord informed and consulted about any planning
application and other approvals for the Building that could potentially affect
the Landlord’s use and/or occupation of the Estate other than the Premises; and

 

prior to submission and throughout the applicable processes until the applicable
planning authorities and other authorities have reached decisions about the
applications for planning permissions and other approvals.

 

15.1.2Subject to clause 15.1.1, the Tenant will determine, in its discretion,
the planning permissions which may be needed for use of the Premises, including
for Car Parking in the Blue Area. The Tenant will be responsible for preparing,
submitting, pursuing and managing all applications for planning permissions and
other approvals relating to the Premises, and all processes relating to such
applications and other approvals. The Tenant will notify the Landlord fifteen
days prior to the Tenant’s submission of applications for planning permissions.

 

 27 

 

 

15.1.3Subject to clause 15.1.1, the Landlord will determine, in its discretion,
the planning permissions which may be needed for use of the Estate other than
the Premises. The Landlord will be responsible for preparing, submitting,
pursuing and managing all applications for planning permissions and other
approvals relating to the Estate other than the Premises, and all processes
relating to such applications and other approvals. The Landlord will notify the
Tenant fifteen days prior to the Landlord’s submission of applications for
planning permissions.

 

15.1.4The Landlord will provide any consents or permissions for planning
applications and other approvals that may be necessary or advisable due to the
Landlord’s ownership of the Premises or otherwise. Each party will use all
reasonable endeavours to support and assist the other in obtaining the planning
permissions and other approvals for which the each submits applications.

 

15.1.5The Tenant:

 

(a)shall comply with all legislation affecting the Premises (including where
applicable MHRA regulations), their use and occupation and the health and safety
of persons working at or visiting the Premises, whether the legislation requires
the owner, landlord, tenant or occupier to comply;

 

(b)shall give the Landlord written notice upon becoming aware of any defect in
the Premises which may make the Landlord liable to do, or not to do, any act to
comply with the duty of care imposed by the Defective Premises Act 1972, and
shall display any notices at the Premises needed to enable the Landlord to
comply with the Defective Premises Act 1972;

 

(c)in relation to community infrastructure levy (or any similar or replacement
charge or levy) related to the Premises, shall:

 

(i)pay any community infrastructure levy (or any similar or replacement charge
or levy) related to the Premises;

 

(ii)serve a notice assuming such liability (and provide a copy of such notice to
the Landlord) and not withdraw it (or carry out such equivalent or similar steps
as may be required or permitted in relation to any similar or replacement charge
or levy); and

 

(iii)reimburse the Landlord all costs arising out of community infrastructure
levy (or any similar or replacement charge or levy) related to the Premises; and

 

in each case in respect or by reason of any works carried out at the Premises by
the Tenant.

 

15.2Notices relating to the Premises

 

15.2.1The Tenant shall give the Landlord a copy of any notice received by the
Tenant, relating to the Premises or the Estate or any occupier of them, or to
the Landlord’s interest in them, upon having received it and at the Landlord’s
cost take any reasonable and proper steps which the Landlord may reasonably
require consistent with the terms of this Lease in connection with such notice.

 

 28 

 

 

15.2.2The Tenant shall not give any notice or counter-notice under the Party
Wall etc. Act 1996 without the consent of the Landlord.

 

15.3The Construction (Design and Management) Regulations 2015

 

15.3.1In this clause 15.3 “Regulations” means the Construction (Design and
Management) Regulations 2015 and “File” means the Health and Safety file
required by the Regulations for any project (within the meaning of the
Regulations) carried out by or on behalf of the Tenant or any undertenant or
other occupier of the Premises.

 

15.3.2In respect of any works carried out by or on behalf of the Tenant or any
undertenant or other occupier of the Premises (including any works of
reinstatement which may be carried out after the end of the Term) to which the
Regulations apply:

 

(a)the Tenant shall comply in all respects with the Regulations and use
commercially reasonable efforts to procure that any person (other than the
Landlord) who otherwise has any duty under the Regulations, complies with the
Regulations; and

 

(b)if and to the extent that the Landlord is a client for the purposes of the
Regulations, the Tenant shall agree with the Landlord in writing (or the Tenant
shall procure that the undertenant or other occupier of the Premises (as the
case may be) agrees with the Landlord in writing), for the purpose of the
Regulations, to be treated as the only client in relation to such works.

 

15.3.3The Tenant shall:

 

(a)compile, maintain and make the File available to the Landlord for inspection
at all times;

 

(b)on request provide copies of the whole or any part of the File to the
Landlord; and

 

(c)hand a copy of the File to the Landlord at the end of the Term.

 

16.LANDLORD’S COVENANT FOR QUIET ENJOYMENT

 

The Landlord covenants that the Tenant may hold and use the Premises during the
Term without any interruption (except as expressly authorised by this Lease) by
the Landlord or others.

 

17.FORFEITURE

 

17.1Landlord’s right of re-entry

 

17.1.1If:

 

(a)any event set out in clause 17.2 occurs; and

 

(b)the grace period for the relevant event in clause 17.2 has passed,

 

then the Landlord must provide the Tenant with no less than 60 Business Days’
notice to remedy such breach. If the Tenant fails to remedy the breach then the
Landlord may forfeit this Lease and re-enter the Premises (or any part of them
in the name of the whole) at the end of the 60 Business Day notice period. The
Term will then end, but this will be without prejudice to any claim which the
Landlord may have against the Tenant for any failure to comply with the terms of
this Lease.

 29 

 



 

17.2Events giving rise to the Landlord’s right of re-entry

 

17.2.1The Rent has not been paid within 30 Business Days after it became due,
whether formally demanded or not.

 

17.2.2The Tenant is in material breach of the covenants contained in this Lease,
the Tenant has not undertaken material actions towards curing the material
breach within 120 Business Days after notice of breach from the Landlord and
there is no realistic prospect for cure of the ongoing material breach in the
near term, at that time.

 

17.2.3The Tenant (or if more than one company then any one of them):

 

(a)is unable to pay and has no reasonable prospect of being able to pay, its
debts within the meaning of section 123 or sections 222 to 224 of the Insolvency
Act 1986 (but disregarding references in those sections to proving it to the
court’s satisfaction);

 

(b)enters into any composition, compromise, moratorium (including a moratorium
statutorily obtained, whether as a precursor to a voluntary arrangement under
the Insolvency Act 1986 or otherwise, or a moratorium informally obtained), the
appointment of a nominee, scheme or other similar arrangement with its creditors
or any of them, whether under the Insolvency Act 1986, the Companies Act 2006 or
otherwise;

 

(c)resolves, or its directors, or the holders of a qualifying floating charge
(as defined in Schedule B1 of the Insolvency Act 1986) or a third party resolve
to appoint an administrator of it or an administration order is made in respect
of it or it enters administration;

 

(d)suffers the appointment of a receiver under the Law of Property Act 1925,
court appointed, administrative receiver or other receiver or receiver and
manager, or similar officer over or in relation to the whole or any part of its
undertaking, property, revenue or assets, or any person holding security over
all or any part of its undertaking, property, revenue or assets takes possession
of all or any part of them or requests that such a person does so;

 

(e)resolves or its directors resolve to wind it up, whether as a voluntary
liquidation or a compulsory liquidation, or its directors or any third party
take any step under the Insolvency Act 1986 to wind it up voluntarily or to
petition the court for a winding-up order, or a winding-up petition is presented
against it, or a provisional liquidator is appointed to it, or it goes into
liquidation within the meaning of section 247 of the Insolvency Act 1986;

 

(f)is dissolved, or is removed from the Register of Companies, or ceases to
exist (whether or not being capable of reinstatement or reconstitution), or its
directors apply for it to be struck off the Register of Companies; or

 

(g)is, or becomes, subject to, or takes or has taken against it or in relation
to it or the whole or any part of its undertaking, property, revenue or assets,
any finding, step, process or proceeding in any jurisdiction other than England
Of and Wales which is equivalent, analogous, corresponding or similar to any of
the findings, steps, processes or proceedings mentioned in clauses 17.2.3(a) to
17.2.3(g), and whether or not any such finding, step, process or proceeding has
been taken in England and Wales.

 

 30 

 

 

17.3Interpretation

 

17.3.1In clause 17 “company” includes:

 

(a)a company as defined in section 1 of the Companies Act 2006;

 

(b)a body corporate or corporation within the meaning of section 1173 of the
Companies Act 2006;

 

(c)an unregistered company or association;

 

(d)any “company or legal person” in relation to which insolvency proceedings may
be opened pursuant to article 3 of the EC Regulation on Insolvency Proceedings
2000 (No. 1346/2000);

 

(e)a partnership within the meaning of the Partnership Act 1890;

 

(f)a limited partnership registered under the Limited Partnerships Act 1907; and

 

(g)a limited liability partnership incorporated under the Limited Liability
Partnerships Act 2000,

 

and the “Register of Companies” means any register of any of the legal persons
mentioned above.

 

17.3.2In relation to a Tenant that is a partnership within the meaning of the
Partnership Act 1890 or a limited partnership registered under the Limited
Partnerships Act 1907, the provisions of clause 17.2.3 will, except where the
context otherwise requires, apply mutatis mutandis to the Tenant incorporating,
where relevant, the modifications mentioned in the Insolvent Partnerships Order
1994 and the Insolvent Partnerships (Amendment) Order 2005.

 

17.3.3In relation to a Tenant that is a limited liability partnership
incorporated under the Limited Liability Partnerships Act 2000, the provisions
of clause 17.2.3 will, except where the context otherwise requires, apply
mutatis mutandis to the Tenant incorporating, where relevant, the modifications
made under the Limited Liability Partnerships Act 2000.

 

18.MISCELLANEOUS

 

18.1Notices

 

18.1.1A notice given in connection with this Lease must be given in writing and
signed by or on behalf of the party giving it, unless this Lease states that it
need not be given in writing.

 

18.1.2A notice given in connection with this Lease will be effective upon
delivery and will be validly served if personally delivered or if sent by
recognised overnight courier services, a registered post service (within the
meaning of the Postal Services Act 2000) or first class recorded delivery or
first class ordinary post and (in each case) addressed to:

 

 31 

 

 

(a)the Landlord at the address given in this Lease or, in substitution, at such
other address which the Landlord has notified to the Tenant in writing; or

 

(b)the Tenant at the Premises or its registered office or its last known
address.

 

18.1.3Each party shall give the other party oral notice as well as written
notice of any matter affecting the Premises where emergency action is or may be
needed.

 

18.1.4Writing and notices given in connection with this Lease may include email
but only with confirmation of delivery.

 

18.2Indemnity

 

18.2.1The Tenant agrees to indemnify the Landlord at all times (both during and
after the Term) against all charges, claims, proceedings, liabilities, damages,
losses, costs and expenses arising directly or indirectly from the existence,
state of repair or any breach of any of the Tenant’s obligations in this Lease.

 

18.2.2The Landlord agrees to indemnify the Tenant at all times (both during and
after the Term) against all charges, claims, proceedings, liabilities, damages,
losses, costs and expenses arising directly or indirectly from any breach of any
of the Landlord’s obligations in this Lease.

 

18.3Governing law and jurisdiction

 

18.3.1This Lease and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) are governed by the law of England and Wales.

 

18.3.2The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this Lease or its subject matter or formation (including
non-contractual disputes or claims).

 

18.4Contracts (Rights of Third Parties) Act 1999

 

Unless expressly stated nothing in this Lease will create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

18.5Landlord and Tenant (Covenants) Act 1995

 

This Lease is a new tenancy for the purposes of section 1 of the Landlord and
Tenant (Covenants) Act 1995.

 

18.6Access Obligations

 

18.6.1If vehicular access to the Estate or the Premises is effectively prevented
for any reason at any time (save as a result of the act or omission of the
Tenant or the Tenant’s employees, agents or visitors), such prevention of access
will constitute a breach of this Lease the Tenant will be entitled to damages
for such breach and the Rent and Service Charge will be suspended from the date
access is effectively prevented until access is restored, but without prejudice
to any right of any party against any other for any breach of its obligations.

 

18.6.2If vehicular access to the Estate or the Premises is effectively prevented
for a period of more than 30 days (in the aggregate throughout the Term), such
prevention of access will constitute a breach of this Lease the Tenant will be
entitled to damages for such breach and the Tenant may end this Lease by serving
at least one month’s written notice on the Landlord and on expiry of the said
notice, this Lease shall then determine pursuant to the Tenant’s notice, but
without prejudice to any right of any party against any other for any breach of
its obligations.

 

 32 

 

 

18.7Environmental Liability

 

18.7.1The following definitions apply in this clause 18.7:

 

“Environment” means all or any of the following media; namely air (including the
air within buildings) water (including surface water, groundwater and water in
drains and sewers) and land (including surface land sub-surface land and land
under water) and any living organisms or ecosystems supported by those media;

 

“Hazardous Substances” means any natural or artificial substance (whether solid,
liquid or gas) which alone or in combination with any other substance is capable
of causing harm or the threat of harm to man (including offence caused to any of
his senses or harm to his property) or is damaging to the Environment; and

 

“Existing Hazardous Substances” means any Hazardous Substances at in on or under
the Premises prior to 3 July 2014.

 

18.7.2Subject to clause 18.7.3, the Tenant will have no responsibility or
liability for the presence or accumulation of any Existing Hazardous Substances
or the escape or migration of any Existing Hazardous Substances from the
Premises at any time.

 

18.7.3 The Tenant shall only be responsible for the presence or accumulation of
any Hazardous Substances at the Premises that it or Aracaris Capital Limited has
directly caused at any time after 3 July 2014 or during the Term.

 

18.7.4 For the avoidance of doubt, to the extent that this clause 18.7 is
inconsistent with any other provision of this Lease, then this clause 18.7 will
prevail.

 

This document has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

 33 

 

  

Executed as a deed by     ARACARIS CAPITAL LIMITED     acting by two directors:
/s/  Linda F. Powers   ) Director Linda F. Powers   )             /s/  Marnie
Masotti     Director/Secretary     Mamie Masotti     Executive Assistant    
4800 M<Montgomery Lane #800     Bethesda, MD 20814

 

Executed as a deed by )   ARACARIS LIMITED ) /s/  Linda F. Powers acting by two
) Director Linda F. Powers directors): )       /s/  Marnie Masotti    
Director/Secretary     Mamie Masotti     Executive Assistant     4800
M<Montgomery Lane #800   Bethesda, MD 20814

 

 

 